Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2022

                                     No. 04-22-00486-CR

                        EX PARTE Elvin Maudiel LOPEZ DUBON

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10371CR
                          Honorable Dennis Powell, Judge Presiding


                                       ORDER
       Appellant’s brief is currently due on September 28, 2022. On September 20, 2022,
appellant filed an unopposed motion requesting a sixty-day extension of time to file his brief.
We GRANT the motion and ORDER appellant to file his brief by November 28, 2022. Further
requests for extensions of time will be disfavored.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court